      Case 1:20-cv-00706-DLC Document 215 Filed 08/06/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 FEDERAL TRADE COMMISSION, STATE OF NEW :
 YORK, STATE OF CALIFORNIA, STATE OF     :
 OHIO, COMMONWEALTH OF PENNSYLVANIA,     :             20cv706 (DLC)
 STATE OF ILLINOIS, STATE OF NORTH       :
 CAROLINA, and COMMONWEALTH OF           :                  ORDER
 VIRGINIA,                               :
                                         :
                          Plaintiffs,    :
                                         :
                -v-                      :
                                         :
 VYERA PHARMACEUTICALS, LLC, AND         :
 PHOENIXUS AG, MARTIN SHKRELI,           :
 individually, as an owner and former    :
 director of Phoenixus AG and a former :
 executive of Vyera Pharmaceuticals,     :
 LLC, and KEVIN MULLEADY, individually, :
 as an owner and former director of      :
 Phoenixus AG and a former executive of :
 Vyera Pharmaceuticals, LLC,             :
                                         :
                          Defendants.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     Having reviewed the parties’ letters of July 31, August 3,

and August 4, 2020, in connection with their discovery dispute,

it is hereby

     ORDERED that the defendants are required to modify their

proposed Letter Rogatory to Seek Foreign Assistance in Japan and

Letter of Request pursuant to the Hague Evidence Convention in

Switzerland, attached as Exhibits C and D respectively to the

defendants’ July 31 letter, Docket No. 207, (together, the
      Case 1:20-cv-00706-DLC Document 215 Filed 08/06/20 Page 2 of 3



“Japanese and Swiss Requests”), to include plaintiffs’ cross-

examination questions for the identified witnesses, attached as

an Appendix to plaintiffs’ August 3 letter, Docket No. 211.

Plaintiffs’ cross-examination questions are narrowly tailored to

defendants’ questions.     Including the cross-examination

questions in the defendants’ Japanese and Swiss Requests

complies with the evidentiary requirement that cross-examination

occur at the same time as the direct examination.         The

defendants shall submit the modified versions of the Japanese

and Swiss Requests to this Court by August 14, 2020.

     IT IS FURTHER ORDERED that the defendants’ request for

issuance of their Letters of Request to the two Indian courts is

granted.

     IT IS FURTHER ORDERED that the defendants’ request to file

in redacted form Exhibit A and Exhibit D to Docket No. 207 is

granted.   The defendants are reminded, however, that any future

filing must highlight for the Court any proposed redactions in

the version that is filed with the Court under seal.            In the

future, the defendants also shall specify which Exhibits they

seek to file in redacted form.

     IT IS FURTHER ORDERED that the plaintiffs’ request to file




                                     2
      Case 1:20-cv-00706-DLC Document 215 Filed 08/06/20 Page 3 of 3



Docket No. 211 in redacted form, and the Appendix to Docket No.

211 under seal, is granted.



Dated:    New York, New York
          August 6, 2020


                                  ____________________________
                                           DENISE COTE
                                  United States District Judge




                                     3
